ACCEPTED
                                                                                                                                           12-15-00223-CV
                                                                                                                              TWELFTH COURT OF APPEALS
Appellate Docket Number: 12-15-00223-CV                                                                                                     TYLER, TEXAS
                                                                                                                                      9/24/2015 5:40:32 PM
                                                                                                                                                 Pam Estes
Appellate Case Style:         International Business Machines Corp., et                                                                             CLERK

                        Vs.
                              Lufkin Industries, Inc.

Companion Case No.:
                                                                                                                     FILED IN
                                                                                                              12th COURT OF APPEALS
                                                                                                                   TYLER, TEXAS
                                                                                                              9/24/2015 5:40:32 PM
Amended/corrected statement:                            DOCKETING STATEMENT (Civil)                                  PAM ESTES
                                                                                                                       Clerk
                                               Appellate Court:12th Court of Appeals
                                          (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                 II. Appellant Attorney(s)
   Person       Organization (choose one)                                            Lead Attorney
Organization Name: International Business Machines Corp.                     First Name:        Reagan
First Name:                                                                  Middle Name: W.
Middle Name:                                                                 Last Name:         Simpson
Last Name:                                                                   Suffix:
Suffix:                                                                      Law Firm Name: Yetter Coleman LLP

Pro Se:                                                                      Address 1:         909 Fannin, Suite 3600
                                                                             Address 2:
                                                                             City:              Houston
                                                                             State:     Texas                        Zip+4:   77010
                                                                             Telephone:         (713) 632-8000            ext.
                                                                             Fax:       (713) 632-8002
                                                                             Email:     rsimpson@yettercoleman.com
                                                                             SBN:       18404700

I. Appellant                                                                 II. Appellant Attorney(s)
   Person       Organization (choose one)                                            Lead Attorney
Organization Name: International Business Machines Corp.                     First Name:        Marc
First Name:                                                                  Middle Name: S.
Middle Name:                                                                 Last Name:         Tabolsky
Last Name:                                                                   Suffix:
Suffix:                                                                      Law Firm Name: Yetter Coleman LLP

Pro Se:                                                                      Address 1:         909 Fannin, Suite 3600
                                                                             Address 2:




                                                                  Page 1 of 12
                                                                    City:              Houston
                                                                    State:     Texas                     Zip+4:    77010
                                                                    Telephone:         (713) 632-8000           ext.
                                                                    Fax:       (713) 632-8002
                                                                    Email:     mtabolsky@yettercoleman.com
                                                                    SBN:       24037576

I. Appellant                                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                                    Lead Attorney
Organization Name: International Business Machines Corp.            First Name:        Nicolas
First Name:                                                         Middle Name: W.
Middle Name:                                                        Last Name:         Thompson
Last Name:                                                          Suffix:
Suffix:                                                             Law Firm Name: Yetter Coleman LLP

Pro Se:                                                             Address 1:         909 Fannin, Suite 3600
                                                                    Address 2:
                                                                    City:              Houston
                                                                    State:     Texas                     Zip+4:    77010
                                                                    Telephone:         (713) 632-8000           ext.
                                                                    Fax:       (713) 632-8002
                                                                    Email:     nthompson@yettercoleman.com
                                                                    SBN:       24093257

I. Appellant                                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                                    Lead Attorney
Organization Name: International Business Machines Corp.            First Name:        Paul
First Name:                                                         Middle Name:
Middle Name:                                                        Last Name:         Yetter
Last Name:                                                          Suffix:
Suffix:                                                             Law Firm Name: Yetter Coleman LLP

Pro Se:                                                             Address 1:         909 Fannin, Suite 3600
                                                                    Address 2:
                                                                    City:              Houston
                                                                    State:     Texas                     Zip+4:    77010
                                                                    Telephone:         713-632-8000             ext.
                                                                    Fax:       713-632-8002
                                                                    Email:     pyetter@yettercoleman.com
                                                                    SBN:       22154200




                                                           Page 2 of 12
I. Appellant                                                        II. Appellant Attorney(s)
   Person       Organization (choose one)                                   Lead Attorney
Organization Name: International Business Machines Corp.            First Name:        Paul
First Name:                                                         Middle Name: A.
Middle Name:                                                        Last Name:         Robbins
Last Name:                                                          Suffix:
Suffix:                                                             Law Firm Name: The Law Office of Paul A. Robbins

Pro Se:                                                             Address 1:         116 E. Lufkin Ave.
                                                                    Address 2:
                                                                    City:              Lufkin
                                                                    State:     Texas                        Zip+4:   75902
                                                                    Telephone:         936-637-0800              ext.
                                                                    Fax:       936-637-1172
                                                                    Email:     paul@paulrobbinslaw.com
                                                                    SBN:       24002849

III. Appellee                                                       IV. Appellee Attorney(s)
    Person      Organization (choose one)                                   Lead Attorney
Organization Name: Lufkin Industries, Inc.                          First Name:        Murry
First Name:                                                         Middle Name: B.
Middle Name:                                                        Last Name:         Cohen
Last Name:                                                          Suffix:
Suffix:                                                             Law Firm Name: Akin Gump Strauss Hauer & Feld LLP
Pro Se:                                                             Address 1:         1111 Louisiana, 44th Floor
                                                                    Address 2:
                                                                    City:              Houston
                                                                    State:     Texas                        Zip+4:   77002
                                                                    Telephone:         (713) 220-5800            ext.
                                                                    Fax:       (713) 236-0822
                                                                    Email:     mcohen@akingump.com
                                                                    SBN:       04508500

III. Appellee                                                       IV. Appellee Attorney(s)
    Person      Organization (choose one)                                   Lead Attorney
Organization Name: Lufkin Industries, Inc.                          First Name:        James "Jim"
First Name:                                                         Middle Name: R.
Middle Name:                                                        Last Name:         Wetwiska
Last Name:                                                          Suffix:




                                                           Page 3 of 12
Suffix:                                               Law Firm Name: Akin Gump Strauss Hauer & Feld LLP
Pro Se:                                               Address 1:         1111 Louisiana, 44th Floor
                                                      Address 2:
                                                      City:              Houston
                                                      State:     Texas                     Zip+4:     77002
                                                      Telephone:         (713) 220-5800          ext.
                                                      Fax:       (713) 236-0822
                                                      Email:     jwetwiska@akingump.com
                                                      SBN:       00785223

III. Appellee                                         IV. Appellee Attorney(s)
    Person      Organization (choose one)                     Lead Attorney
Organization Name: Lufkin Industries, Inc.            First Name:        Holli
First Name:                                           Middle Name:
Middle Name:                                          Last Name:         Pryor-Baze
Last Name:                                            Suffix:
Suffix:                                               Law Firm Name: Akin Gump Strauss Hauer & Feld LLP
Pro Se:                                               Address 1:         1111 Louisiana, 44th Floor
                                                      Address 2:
                                                      City:              Houston
                                                      State:     Texas                     Zip+4:     77002
                                                      Telephone:         (713) 220-5800          ext.
                                                      Fax:       (713) 236-0822
                                                      Email:     hpryorbaze@akingump.com
                                                      SBN:       24013357

III. Appellee                                         IV. Appellee Attorney(s)
    Person      Organization (choose one)                     Lead Attorney
Organization Name: Lufkin Industries, Inc.            First Name:        Scott
First Name:                                           Middle Name: C.
Middle Name:                                          Last Name:         Skelton
Last Name:                                            Suffix:
Suffix:                                               Law Firm Name: Skelton Slusher Barnhill Watkins Wells
Pro Se:                                               Address 1:         1616 South Chestnut Street
                                                      Address 2:
                                                      City:              Lufkin
                                                      State:     Texas                     Zip+4:     75901
                                                      Telephone:         (936) 632-2300          ext.
                                                      Fax:       (936) 632-6545
                                                      Email:     sskelton@skeltonslusher.com
                                                      SBN:       00784979



                                             Page 4 of 12
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: September 10, 2015                        Type of judgment: Jury Trial
Date notice of appeal filed in trial court: September 10, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes       No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?            Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: October 12, 2015
Motion to Modify Judgment:              Yes        No               If yes, date filed: October 12, 2015
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify: IBM intends to file Motions for New Trial and to Modify Judgment before the 10-12-15 due date.

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 5 of 12
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?                Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                                  Bankruptcy Case Number:




IX. Trial Court And Record

Court:     159th District Court                                              Clerk's Record:
County: Angelina                                                             Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.):          CV-02073-13-02               Was clerk's record requested?        Yes         No
                                                                             If yes, date requested: September 10, 2015
Trial Judge (who tried or disposed of case):                                 If no, date it will be requested:
First Name:       Paul                                                       Were payment arrangements made with clerk?
Middle Name: E.                                                                                                         Yes       No    Indigent
Last Name:        White
                                                                             (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         215 E Lufkin Ave.
Address 2 :
City:              Lufkin
State:    Texas                       Zip + 4: 75901
Telephone:     (936) 634-4312           ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes         No
Was reporter's record requested?          Yes        No

Was there a reporter's record electronically recorded?           Yes       No
If yes, date requested: September 10, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?                 Yes      No     Indigent




                                                                       Page 6 of 12
   Court Reporter                               Court Recorder
   Official                                     Substitute



First Name:       Whitney
Middle Name:
Last Name:        Harry
Suffix:
Address 1:        159th Judicial District Court
Address 2:        P.O. Box 908
City:             Lufkin
State:    Texas                        Zip + 4: 75902-090
Telephone:     (936) 671-4078            ext.
Fax:
Email: wharry@angelinacounty.net

X. Supersedeas Bond
Supersedeas bond filed:        Yes       No       If yes, date filed:

Will file:    Yes         No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?              Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                             Yes        No

If no, please specify:Mediation already done. Parties may decide later to mediate again.
Has the case been through an ADR procedure?               Yes           No
If yes, who was the mediator? Daryl Bristow
What type of ADR procedure? Court-ordered mediation
At what stage did the case go through ADR?              Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Other
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Reversal sought; legally and factually insufficient evidence to support adverse jury findings; de novo review on economic loss rule and on contractual
disclaimer and limit on damages

How was the case disposed of?         Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. $21,000,000 plus pre and post judgment
                                                                                            interest
If money judgment, what was the amount? Actual damages: $23,776,025.10
Punitive (or similar) damages: $0.00

                                                                        Page 7 of 12
Attorney's fees (trial):    $0.00
Attorney's fees (appellate):   $0.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient: None.
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 8 of 12
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            September 24, 2015



Printed Name: Reagan W. Simpson                                                           State Bar No.:   18404700



Electronic Signature: /s/Reagan W. Simpson
    (Optional)




                                                               Page 9 of 12
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on September 24, 2015 .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/Reagan W. Simpson
                                                                                (Optional)

                                                                         State Bar No.:      18404700
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      September 24, 2015
Manner Served: eServed

First Name:       Murry

Middle Name: B.
Last Name:        Cohen
Suffix:
Law Firm Name: Akin Gump Strauss Hauer & Feld LLP
Address 1:        1111 Louisiana, 44th Floor
Address 2:
City:             Houston
State     Texas                      Zip+4:    77002
 Telephone:       (713) 220-5800     ext.
Fax:      (713) 236-0822

Email:    mcohen@akingump.com

If Attorney, Representing Party's Name: Lufkin Industries, Inc.
Please enter the following for each person served:




                                                               Page 10 of 12
Date Served:      September 24, 2015
Manner Served: eServed

First Name:       Jim

Middle Name:
Last Name:        Wetwiska
Suffix:
Law Firm Name: Akin Gump Strauss Hauer & Feld LLP
Address 1:        1111 Louisiana, 44th Floor
Address 2:
City:             Houston
State     Texas                     Zip+4:     77002
Telephone:        713-220-5899      ext.
Fax:      713-236-0822

Email:    jwetwiska@akingump.com

If Attorney, Representing Party's Name: Lufkin Industries, Inc.
Please enter the following for each person served:

Date Served:      September 24, 2015
Manner Served: eServed

First Name:       Holli

Middle Name:
Last Name:        Pryor-Baze
Suffix:
Law Firm Name: Akin Gump Strauss Hauer & Feld LLP
Address 1:        1111 Louisiana, 44th Floor
Address 2:
City:             Houston
State     Texas                     Zip+4:     77002
Telephone:        713-250-2124      ext.
Fax:      713-236-0822

Email:    hpryorbaze@akingump.com

If Attorney, Representing Party's Name: Lufkin Industries, Inc.
Please enter the following for each person served:




                                                             Page 11 of 12
Date Served:      September 24, 2015
Manner Served: eServed

First Name:       Scott

Middle Name: C.
Last Name:        Skelton
Suffix:
Law Firm Name: Skelton Slusher Barnhill Watkins Wells PLLC
Address 1:        1616 South Chestnut Street
Address 2:
City:             Lufkin
State     Texas                     Zip+4:     75901
Telephone:        (936) 633-4203    ext.
Fax:      (936) 632-6545

Email:    sskelton@skeltonslusher.com

If Attorney, Representing Party's Name: Lufkin Industries, Inc.




                                                             Page 12 of 12